Title: To George Washington from Thomas Durie, 18 December 1781
From: Durie, Thomas
To: Washington, George


                        
                            Sir
                            Elizabeth Town 18 December 1781.
                        
                        The Papers of the Department having arrived; afford me an opportunity of transmitting to your Excellency, a
                            State of the Enemies Sick at Gloucester mention’d in my Letter of the 27th ultimo; being reported to me by their Chief
                            Surgeon on the 6th.
                        I also enclose the name and burthen of the Vessel with the Commander, British Merchants, and other followers
                            of the Army, cast away, passing from York Town in Virginia to NEW York, for the notice of your Excellency.
                        The York Papers of the 12th and 15th instant, I do myself the honor to forward at this Juncture. With the
                            most profound respect,  Your Excellency’s Mo. Obed. Servt
                        
                            T. Durie
                            Dy Com. Prisrs
                            

                        
                        
                            Sloop Polly of 35 Tonns. Joseph Whitney Master with three Seamen named in the Margin, lost on this
                                Passage from York Town in Virginia to New York. transporting the persons whose names are subjoined.
                            Joseph RandallSamuel DaviesJames MartinAndrew BruceJames McMichineRobert BartletThomas MooreHenry MinughJohn KileMichael TobineJohn McDougallDaniel VaughanJohn MontierAdam BellWilliam WrightPeter OrrPatrick Garey Henry Whittles Provost MarshallN.B. The Vessel, with the Captain & Hands belonged to Rhode Island. 
                        
                        
                            J. Durie Dy Com. Prisrs

                        
                    